Citation Nr: 1124932	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  03-25 020A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a right hip disability.


REPRESENTATION

Appellant represented by:	Sean A. Kendall, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to November 1975, January 1977 to December 1980, and May 1981 to April 1984.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The Veteran testified at a Board hearing before the undersigned in June 2004.  This transcript has been associated with the file.

In August 2007 the Board remanded the Veteran's right hip disability claim for a new VA examination.  The examination was performed in December 2007 and the claim returned to the Board.  In a December 2008 decision the Board denied entitlement to an evaluation in excess of 10 percent for the Veteran's right hip disability.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2010 the Court issued a memorandum decision vacating the Board's denial of the Veteran's right hip disability claim and remanding the matter for further proceedings.  

The Court also found that the Veteran did not present any argument about the Board's denial of his claim for a disability rating in excess of 10 percent for residuals of a left carponavicular fracture with re-injury and carpectomy.  As such, the Court deemed this claim abandoned and it is not currently before the Board.

With regard to the Veteran's claim for coronary artery disease, in its November 2010 memorandum decision the Court affirmed the Board's decision to deny compensation under 38 U.S.C.A. § 1151 for the Veteran's coronary artery disease (CAD) claim.  However, the Board will interpret the Veteran's representative's April 2011 brief as a request to reopen the claim for compensation under 38 U.S.C.A. § 1151 for CAD.  As such, the issue is REFERRED to the RO for proper adjudication.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required again in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

As noted above, the Court issued a memorandum decision in November 2010 stating that the December 2007 VA examination did not comply with the Board's August 2007 remand.  The memorandum decision cited to the fact that the examiner was explicitly instructed to comment on the Veteran's right hip disability to include any pain, weakness, fatigability, loss of range of motion, and ankylosis.  Furthermore, the examiner was instructed that if he could not make such a determination he should provide a rationale for why.  See November 2010 Memorandum Decision.  

At the December 2007 VA examination the examiner noted that the Veteran's x-rays showed a slight deformity of the femoral head, but no osteophytes.  He also noted the Veteran's main complaint was a sharp pain in his right hip.  The examiner recorded the Veteran's range of motion, including at what degree pain began, and reported that the Veteran's right hip disability precluded vigorous exertional work.  

Although the case has been remanded before, the Board observes that the Veteran's VA examinations have not adequately addressed the issue of functional loss for his right hip.  As such, the Board will attempt to focus the VA examiner's opinion on the issue of functional impairment.  In evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  These specific factors should be addressed in a VA examination.

Also, the Board observes that the Court has noted that when a medical examiner concludes that he or she is unable to provide a nexus opinion without speculation, this alone does not make the medical opinion inadequate; a medical opinion with such language may be adequate if the examiner sufficiently explains the reasons for this inability.  Jones v. Shinseki, 23 Vet. App. 382, 391 (2010).  

The Board further notes that the most recent VA treatment records in the claims file are from July 2009.  On remand, the RO should make efforts to obtain all outstanding treatment records at any VA treatment facility from July 2009 through the present.

Accordingly, the case is REMANDED for the following action:

1. Obtain all of the Veteran's outstanding VA treatment records for the period from July 2009 through the present.  All information which is not duplicative of evidence already received should be associated with the claims file.  If the AOJ is unable to obtain any of the relevant records sought, it shall notify the Veteran that it has been unable to obtain such records by identifying the specific records not obtained, explaining the efforts used to obtain those records, and describing any further action to be taken with respect to the claim.  38 U.S.C. § 5103A(b)(2) (West 2002).

2.	Schedule the Veteran for an orthopedic examination, by someone other than the December 2007 VA examiner, to determine the current severity of his right hip disability.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that such a review was completed.  All tests and studies deemed helpful by the examiner should be performed in conjunction with the examination.  The examiner must identify all functional impairment in addition to limitation of motion, with particular attention to additional loss due to pain on motion, incoordination, weakness, and fatigability.  In addition to any other opinions provided, the examiner should specifically address the following:

a)  What is the Veteran's range of motion is due to his right hip disability.  Please list at what degree pain begins.

b)  Whether the Veteran suffers from ankylosis of the right hip.

c)  Whether the Veteran suffers from functional impairment of the right hip due to any of the DeLuca factors mentioned above, to include pain, weakness, excess fatigability, and incoordination.  See DeLuca, supra; 38 C.F.R. §§ 4.40 and 4.45. If the Veteran does suffer from any functional impairment, the examiner should explicitly state whether this impairment affects his range of motion, and to what degree the Veteran's range of motion is limited.

If the examiner is unable to provide any of the requested opinions without resorting to speculation, the examiner must provide an explanation for the basis of that determination.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  For example, no medical expert could provide the requested opinion because information from service or shortly thereafter is missing; current medical knowledge could yield many possible answers and/or opinions; the examiner lacks the expertise to render the requested opinion; or other testing is needed.

3.	After completing the above, and any other development deemed necessary, the AOJ should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, the appellant and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


